Citation Nr: 0509930	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  98-17 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis and if 
so whether the reopened claim should be granted.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1975.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision rendered by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a hearing 
before the undersigned Member of the Board sitting at the RO 
in March 2001.  A transcript of that hearing has been 
associated with the claims folder.

In July 2001, the Board remanded the issues listed above to 
the RO for further development.  After further evidentiary 
development by the RO, the case has been returned to the 
Board for further appellate consideration.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim for service 
connection for tuberculosis, the Board must determine on its 
own whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND below.


FINDINGS OF FACT

1.  Service connection for tuberculosis was denied in an 
unappealed July 1992 rating decision.  

2.  Evidence received since the July 1992 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Tuberculosis was not present in service or manifested 
within three years of the veteran's discharge from service, 
nor is it etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for tuberculosis has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Entitlement to service connection for tuberculosis is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

With respect to the veteran's claim to reopen, the Board 
notes that the evidence currently of record is sufficient to 
substantiate this claim.  Therefore, no further action with 
respect to this matter is required under the VCAA or the 
implementing regulations.

The Board notes that the RO granted reopening of the 
veteran's claim in June 2004 and then denied the claim on the 
merits.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter in July 2001, prior to the RO's initial adjudication 
of the reopened claim in June 2004.  It provided additional 
notice in the June 2004 supplemental statement of the case.  
Although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for service connection for tuberculosis has 
been obtained.  In this regard, the Board notes that the 
veteran has not indicated that any additional obtainable 
evidence exists that has not been associated with the claims 
folder.  While the veteran has noted that he applied for, but 
was denied, disability benefits from the Social Security 
Administration, efforts to obtain medical records in 
connection with this claim have been unsuccessful.  The 
Social Security Administration's Office of Disability 
Operations in Baltimore, Maryland, informed the RO in August 
2001 and April 2002 that the request for information had been 
misrouted and that any records, if available, would be at the 
district office.  However, the District Office in Detroit, 
Michigan, informed the RO in April 2002 that they were unable 
to locate any records and that the veteran's SSI folder had 
been destroyed.  Therefore, the Board is of the opinion that 
further efforts to obtain the information would be futile.  
Accordingly, the Board concludes that the VA has fulfilled 
its duty to assist the veteran in obtaining pertinent Social 
Security Administration records.

In connection with his appeal, the veteran has been afforded 
several VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information that could be obtained to substantiate his claim 
for service connection for tuberculosis, nor has either 
requested that the Board remand for further development this 
appeal that has been pending for years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evidentiary Background

The report of the veteran's service entrance examination is 
negative for any complaint, finding or diagnosis of 
tuberculosis or back pain.  Similarly, the report of the 
veteran's service separation examination is negative for any 
pertinent complaint, abnormal finding, or diagnosis.  

From September to October 1991, the veteran received 
inpatient VA substance abuse treatment.  During this 
admission, the veteran reported that he had been on INH from 
October 1990 to July 1991 and that he was treated with 
"tuberculosis pills" from 1973 to 1975 while in the Army.  

By rating action dated in July 1992, the RO denied service 
connection for tuberculosis.  The RO noted that the veteran's 
service medical records were negative for any evidence of 
tuberculosis and that post-service medical records were also 
negative for evidence of tuberculosis.  The veteran was 
informed of this decision by letter dated in July 1992; 
however, he did not perfect an appeal of this decision.  

From December 1996 to January 1997, the veteran was 
hospitalized for treatment of osteomyelitis at L5-S1.  It was 
noted that the veteran's back pain had been present for the 
previous year following an on the job fall.  A bone scan 
revealed no uptake or activity in the L5-S1 area.  Similarly, 
a gallium scan did not show any uptake.  However, MRI showed 
a very typical picture of osteomyelitis.  

Subsequent treatment records dated from March to August 1997 
from Dr. Philip J. Mayer, a private orthopedic surgeon, 
indicate that the veteran had a lesion in the intervertebral 
body compatible with tuberculosis of the spine.  It was noted 
that the veteran had what appeared to be a cavitary walled 
off lesion within the body of L5 with a sclerotic rim 
compatible with vertebral osteomyelitis.  

In a letter May 1997 letter to Dr. Mayer, Dr. James Sunstrum, 
a private internist, noted that the veteran had a history of 
progressive lower back pain worsening over the past year.  He 
was admitted to the hospital from November 1996 to January 
1997 with a destructive lumbar lesion.  He had a history 
notable for major exposure to pulmonary tuberculosis while in 
the military in 1973.  The impression was chronic destructive 
lesion of the L5 body, despite prolonged IV antibiotics.  
Despite having received two courses of anti-tuberculosis 
treatment, the veteran's condition persisted.  It was thought 
that he might have been exposed to a drug resistant strain of 
tuberculosis.   

In June 1997, the veteran was afforded a VA compensation and 
pension examination.  He reported a history of a positive 
skin test for tuberculosis in 1973 and was treated with INH 
and possibly Rifampicin for one year.  He also reported that 
he had an abnormal X-ray in 1991 and was again given INH and 
Rifampin for another nine months.  He underwent a bone biopsy 
during admission for treatment of a lower back condition from 
November 1996 to January 1997.  The biopsy was consistent 
with osteomyelitis which appeared to be consistent with 
tuberculosis of the spine.  The examiner noted that the 
veteran had a history of chronic vertebral osteomyelitis with 
unclear etiology as to whether the condition was tuberculosis 
or nontuberculosis.  The veteran was also noted to have a 
history of a positive PPD in service and being treated with 
two drug antituberculotic regimens.  There was no evidence of 
current pulmonary tuberculosis.  

The report of a private chest X-ray examination in September 
1997 was within normal limits.  The lungs were clear and the 
costophrenic angles were sharp.  

A December 1997 private total body bone scan was negative 
with the exception of some mild asymmetrical increased 
activity in the left patella compared to the right.  There 
was no abnormal activity within the spine.  

In March 1998, the veteran was afforded another VA 
compensational and pension examination.  He gave a history of 
back pain since his active service.  He reported injuring his 
knees during active duty when he was thrown off a tank.  The 
pertinent diagnosis was degenerative changes of the 
lumbosacral spine.  It was at least as likely as not that the 
radiographic changes in the spine were residuals of bone 
infection.

Private treatment records from Dr. Harry N. Herkowitz, dated 
in February 2000, indicate that the veteran was seen for 
lower back pain.  It was noted that this pain had been 
present since 1996.  He also had a reported history of 
tuberculosis.  He had been diagnosed with possible 
osteomyelitis in 1997, but declined surgery.  X-rays of his 
spine showed an irregularity of the end plate of L5-S1, 
without instability.  MRI from 1997 was consistent with 
osteomyelitis.  Dr. Herkowitz noted that it appeared that the 
veteran did not have active tuberculosis at the present time.  

In a statement dated in February 2000, the veteran stated he 
was exposed to tuberculosis in the military.  He had to take 
medication for a year.  He reported that the disease moved 
from his chest area to his spine.  

At his March 2001 hearing before the Board, the veteran 
reported that he took medication for tuberculosis for a year 
during service.  He reported a positive tuberculosis test 
sometime between 1989 and 1992 and that he was placed on 
medication again.  He had had continuous back pain since 
service.  He felt that his back pain was related to his 
tuberculosis. 

In a statement dated in May 2001, Dr. Mayer stated that it 
was likely, based on the history provided by the veteran, 
that the veteran's current back condition resulted from prior 
exposure to tuberculosis during his military service.  

In a letter dated in September 2001, Dr. Peter L. Bono, 
reported that the veteran was exposed to tuberculosis while 
in the service, but it was not clear whether he was treated 
for tuberculosis at that time.  In 1996, he developed a 
vertebral discitis at L5-S1, which the veteran reported was 
diagnosed as a tuberculosis infection.  He complained of 
continued back pain.  The impression was post-infectious 
discitis, L5-S1, and discogenic pain, L5-S1.  

Pursuant to the Board's prior Remand, the veteran was 
afforded a comprehensive examination in January 2003.  The 
examiner noted on the report that he reviewed the remand and 
claims folder in connection with the examination.  He was 
noted to have constant pain in his lower back with limited 
motion.  The examiner noted that there was no history of 
injuries before 1995.  Specifically, the examiner noted no 
in-service history of injury.  However, the veteran reported 
in-service exposure to tuberculosis with treatment for one 
year with medication.  The examiner noted that while the 
veteran had previously been thought to have some infective 
condition of the lumbosacral spine, the present examination 
revealed only narrowing of the disc space without any gross 
bony destruction in that area.  In this regard, the examiner 
noted that the whole body scan conducted in 1998 revealed no 
evidence of osteomyelitis in the lower back or pelvis.  

In October 2003, the RO obtained a medical opinion from a VA 
physician, Dr. Ralph Blasier.  Dr. Blasier indicated that he 
had reviewed the prior VA examination report and claims 
folder.  It was further noted that there was no injury or 
trauma during service; however, there was documentation of TB 
exposure for which he was given medication.  The veteran's 
low back pain recurred in around 1995 and a biopsy was done 
in 1996.  Dr. Blasier stated that the results of the biopsy 
were inconsistent with the records.  The veteran asserted 
that the biopsy was positive for tuberculosis; however, the 
only biopsy report of record is the report of a September 
1996 biopsy indicating that a few scattered acute and chronic 
inflammatory cells were found upon histologic examination.  
There was no record of the microbiology of the biopsy.  Dr. 
Blasier noted that all of the studies he reviewed were 
consistent with an infection at the disc space of L5-S1.  
However, from the available X-ray and MRI imaging reports, it 
could not be determined whether the infection was from 
tuberculosis.  Dr. Blasier noted that untreated spinal 
tuberculosis is easy to diagnosis with X-ray showing fusiform 
swelling around the level of infection, new bone outside the 
fusiform swelling, dead bone inside the swelling, and usually 
a fistula.  However, the veteran did not have untreated 
tuberculosis and consequently did not have such easily 
identifiable findings.  If he had tuberculosis at all, it was 
treated.  It was opined that, if the biopsy in 1996 showed 
spinal tuberculosis, then without question, the veteran's 
present spinal condition is etiologically related to in-
service tuberculosis exposure.  If the biopsy showed some 
other bacteria was responsible for the infection, then his 
present spinal condition is not related to his active duty 
exposure to tuberculosis.  If the biopsy could not be found, 
then Dr. Blasier opined the it is at least as likely as not 
that the veteran's present spinal condition is etiologically 
related to active duty tuberculosis exposure.  

In an April 2004 addendum, Dr. Blasier noted that the biopsy 
results had been found and showed no evidence of 
tuberculosis.  Therefore, unequivocally and without question, 
the veteran's present spinal condition is not related to 
active duty exposure to tuberculosis.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held 
that the prior holdings in Justus that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In addition, 
tuberculosis may be presumed to have been incurred or 
aggravated in service if it was manifested to a compensable 
(10 percent) degree within three years of the claimant's 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2004).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  




Claim to Reopen

By an unappealed rating decision in July 1992, the RO denied 
service connection for tuberculosis as the medical evidence 
was negative for this disorder.  After a review of the 
evidence, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for tuberculosis.  In particular, recent 
medical evidence shows that the veteran has been diagnosed 
with chronic vertebral osteomyelitis that was possibly 
related to tuberculosis.  This evidence is neither cumulative 
nor redundant of the evidence previously of record.  
Similarly, this additional information is so significant that 
it must be considered to fairly decide the merits of the 
veteran's claim.  Therefore, the Board concludes that new and 
material evidence has received and reopening of the claim is 
in order.  

Service Connection for Tuberculosis

Having granted reopening of the claim for service connection 
for tuberculosis, the Board will now address the claim for 
service connection on the merits.  The veteran is not 
prejudiced by this action as the RO, in its June 2004 
supplemental statement of the case, determined that reopening 
of the claim was in order and proceeded to decide the claim 
on the merits.

The Board acknowledges the veteran's history of in-service 
tuberculosis exposure.  While the veteran's service medical 
records show that he was receiving medication to prevent 
tuberculosis, the service medical records are completely 
negative for any diagnosis of, or treatment for, 
tuberculosis.  The veteran asserted that he received 
treatment at the VA Medical Center in Battle Creek, Michigan, 
in 1992 for tuberculosis.  However, this facility has 
reported that the only treatment that the veteran received at 
that facility was for substance abuse.  

Subsequent private medical records show treatment for low 
back pain with osteomyelitis and probable tuberculosis.  
However, while various physicians have opined that the 
veteran's osteomyelitis was related to tuberculosis or that 
the veteran had tuberculosis of the spine, the Board has 
placed greater probative weight on the medical opinions 
proffered by Dr. Blasier that the veteran did not have 
tuberculosis.  Dr. Blasier's opinion came after a thorough 
review of the claims folder and included review of the 1996 
biopsy of the veteran's spine which revealed no evidence of 
tuberculosis.  Dr. Blasier properly supported his opinion and 
his opinion is consistent with the evidence of record.  In 
addition, Dr. Blasier's opinion is consistent with the 
opinion of Dr. Herkowitz who, in February 2000, noted that it 
did not appear that the veteran had tuberculosis.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for 
tuberculosis is granted.

Service connection for tuberculosis is denied.


REMAND

After a review of the evidence, the Board is of the opinion 
that a new VA examination is necessary to determine the 
etiology of the veteran's present low back disability.  In 
this regard, the Board notes that that the veteran was 
afforded an examination in January 2003; however, the report 
of this examination is inadequate for adjudication purposes.  
The examiner opined that it was at least as likely as not 
that the veteran's current low back disorder was 
etiologically related to his active service.  However, the 
examiner failed to provide a rationale for this decision.  
While the veteran reported recurrent back pain at discharge 
from active duty, the recent examination report indicates 
that the veteran had no history of back injury prior to 1995 
and no history of injury in the military.  Similarly, it was 
noted that the veteran did not have any problem with his back 
immediately after service.  On remand, the veteran should be 
afforded a new examination addressing the etiology of his 
present low back disability.

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
appropriate VA physician to determine the 
etiology of the veteran's present low 
back disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and be reviewed by the examiner.  

The examiner should identify each 
currently present low back disorder.  For 
each disorder identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder originated during active service 
or is otherwise etiologically related to 
active service.  In rendering the 
opinion, the examiner should specifically 
address the complaints of recurrent low 
back pain at discharge.    

The supporting rationale for each opinion 
expressed must also be provided.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


